

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the "Agreement"), dated as of October 1, 2007 (the
“Commencement Date”), between Langer, Inc., a Delaware corporation, (the
“Company") and W. Gray Hudkins (the "Employee").


W I T N E S S E T H :


WHEREAS, the Company desires to employ the Employee and to be assured of his
services on the terms and conditions hereinafter set forth; and


WHEREAS, the Employee is willing to accept such employment on such terms and
conditions.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:


1. Term. 


The term of this Agreement shall commence on the Commencement Date and, subject
to termination as provided herein, shall expire on the third anniversary of
Commencement Date; provided, however, that the term of this Agreement shall
automatically be renewed for a single term of one year only, unless written
notice of non-renewal is given to the Employee on or before June 30, 2010. The
period of employment hereunder is hereinafter referred to as the "Term." There
shall be no automatic renewal of this Agreement for any period after September
30, 2011.


2. Duties.


(a) During the Term of this Agreement, the Employee shall serve as the Chief
Executive Officer of the Company, or in such other executive capacity as may be
assigned to him, and shall perform all duties commensurate with his position and
as may be assigned to him by the Chairman of the Board of Directors or such
other person(s) as may be designated by the Board of Directors of the Company
(the “Board”). The Employee shall devote his full business time and energies to
the business and affairs of the Company and shall use his best efforts, skills
and abilities to promote the interests of the Company, and to diligently and
competently perform the duties of his position.


(b) The Employee shall report to the Chairman of the Board or the Chief
Executive Officer or such other person(s) as may be designated by the Board and
shall at all times keep the Chairman of the Board and the Chief Executive
Officer (or such other officer as the Chairman of the Board, the Chief Executive
Officer or the Board may designate from time to time) promptly and fully
informed (in writing if so requested) of his conduct and of the business or
affairs of the Company, and provide such explanations of his conduct as may be
required.
 

--------------------------------------------------------------------------------


 
3. Compensation, Bonus, Stock Options, Benefits, etc.


(a) Salary. During the Term of this Agreement, the Company shall pay to the
Employee, and the Employee shall accept from the Company, as compensation for
the performance of services under this Agreement and the Employee's observance
and performance of all of the provisions hereof, an annual salary at the rate of
$300,000 (the "Base Compensation"). The Base Compensation shall be payable in
accordance with the normal payroll practices of the Company and shall be subject
to withholding for applicable taxes and other amounts. The Employee’s
performance and the Base Compensation shall be subject to annual review by the
Company.


(b) Cash Bonus. In addition to the Base Compensation described above, the
Employee shall, in the sole and absolute discretion of the Compensation
Committee of the Board, be entitled to performance bonuses which may be based
upon a variety of factors, including the Employee’s performance and the
achievement of Company goals, all as determined in the sole and absolute
discretion of the Board or Compensation Committee of the Board. Any bonus paid
to the Employee shall be subject to withholding for applicable taxes and other
amounts. In addition, the Employee may be entitled to participate in such other
bonus plans, whether during the term of this Agreement as the Compensation
Committee of the Board may, in its sole and absolute discretion, determine.


(c) Equity Compensation. The Employee may be entitled, during the term of this
Agreement, to receive such additional options, restricted stock awards,
performance awards, or other equity-based awards (all such compensation, "Equity
Awards") at such times, in such amounts, and on such other terms as the
Compensation Committee of the Board may, in its sole and absolute discretion,
determine. The terms and provisions of such Equity Awards shall be set forth in
such agreements and, if awarded under the Company's 2001 Stock Incentive Plan,
2005 Stock Incentive Plan, 2007 Stock Incentive Plan, or any other plan
hereafter adopted or authorized by the Compensation Committee of the Board, the
Board, and/or the stockholders of the Company (all of the foregoing, a "Plan" or
"Plans"), shall be governed by such Plans.


(d) Benefits. During the Term of this Agreement, the Employee shall be entitled
to participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company's medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its senior executive officers from time to time. The Company and its affiliates
retain the right to terminate or alter any such plans or policies from time to
time. In addition, during the Term the Company shall maintain term life
insurance on the Employee in the amount of $1,000,000 for the benefit of the
Employee’s designees (the “Life Insurance”). The Employee shall also be entitled
to four weeks paid vacation each year, sick leave and other similar benefits in
accordance with policies of the Company from time to time in effect for its
senior executive officers.


(e) Reimbursement of Business Expenses. During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement. In addition, the Employee shall
receive a non-accountable expense allowance at the rate of $20,000 per year,
which shall be paid in equal monthly installments.
 
2

--------------------------------------------------------------------------------


 
4. Representations of Employee. 


(a) The Employee represents and warrants that he is not party to, or bound by,
any agreement or commitment, or subject to any restriction, including but not
limited to agreements related to previous employment containing confidentiality
or noncompetition covenants, which presently has or may in the future have a
possibility of adversely affecting the business of the Company or the
performance by the Employee of his duties under this Agreement.


(b) During the Term and the Severance Period, if any, the Employee agrees that
he will not offer for sale, sell, pledge, assign, hypothecate or otherwise
create any interest in or dispose of (or enter into any transaction or device
that is designed to, or could reasonably be expected to, result in any of the
foregoing) any shares of Common Stock owned by him on the Commencement Date or
any shares of Common Stock owned or acquired by him after the Commencement Date
upon the conversion or exercise of options or any securities convertible into or
exercisable or exchangeable for Common Stock, without first notifying the Board
in writing to inquire as to whether there exists any facts or circumstances that
would make it inadvisable for the Company if the Employee engaged in such
transaction.


(c) The representations, warranties and covenants of this Section 4 shall
survive termination of the Employee’s employment hereunder and the expiration of
the Term hereof.


5. Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.


For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.


(a) Confidential Information. (i) The Employee acknowledges that as a result of
his retention by the Company, the Employee has and will continue to have
knowledge of, and access to, proprietary and confidential information of the
Company, including, without limitation, research and development plans and
results, software, databases, technology, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, product and
service information, product and service availability, pricing information
(including pricing strategies), financial, business and marketing information
and plans, and the identity of customers, clients and suppliers (collectively,
the “Confidential Information”), and that the Confidential Information, even
though it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which are the exclusive property of the Company. Accordingly, the Employee shall
not, at any time, either during or subsequent to the Term of this Agreement,
use, reveal, report, publish, transfer or otherwise disclose to any person,
corporation or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company and who have a need for such
Confidential Information for purposes in the best interests of the Company, and
except for such Confidential Information which is or becomes of general public
knowledge from authorized sources other than the Employee.


3

--------------------------------------------------------------------------------


(ii) The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.


(b) Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Employee shall promptly return to the
Company all Confidential Information in his possession or control, including but
not limited to all drawings, manuals, computer printouts, computer databases,
disks, data, files, lists, memoranda, letters, notes, notebooks, reports and
other writings and copies thereof and all other materials relating to the
Company’s business, including without limitation any materials incorporating
Confidential Information.


(c) Inventions, etc. During the Term and for a period of one year thereafter,
the Employee will promptly disclose to the Company all designs, processes,
inventions, improvements, developments, discoveries, processes, techniques, and
other information related to the business of the Company conceived, developed,
acquired, or reduced to practice by him alone or with others during the Term of
this Agreement, whether or not conceived during regular working hours, through
the use of Company time, material or facilities or otherwise (“Inventions”).


The Employee agrees that all copyrights created in conjunction with his service
to the Company and other Inventions, are “works made for hire” (as that term is
defined under the Copyright Act of 1976, as amended). All such copyrights,
trademarks, and other Inventions shall be the sole and exclusive property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks, trade secrets, and other rights and protection in connection
therewith. To the extent any such copyright and other Inventions may not be
works for hire, the Employee hereby assigns to the Corporation any and all
rights he or she now has or may hereafter acquire in such copyrights and any
other Inventions. Upon request the Employee shall deliver to the Company all
drawings, models and other data and records relating to such copyrights,
trademarks and Inventions. The Employee further agrees as to all such
Inventions, to assist the Company in every proper way (but at the Company’s
expense) to obtain, register, and from time to time enforce patents, copyrights,
trademarks, trade secrets, and other rights and protection relating to said
Inventions in and all countries, and to that end the Employee shall execute all
documents for use in applying for and obtaining such patents, copyrights,
trademarks, trade secrets and other rights and protection on and enforcing such
Inventions, as the Company may desire, together with any assignments thereof to
the Company or persons designated by it. Such obligation to assist the Company
shall continue beyond the termination of the Employee’s service to the Company,
but the Company shall compensate the Employee at a reasonable rate after
termination of service for time actually spent by the Employee at the Company’s
request for such assistance. In the event the Company is unable, after
reasonable effort, to secure the Employee’s signature on any document or
documents needed to apply for or prosecute any patent, copyright, trademark,
trade secret, or other right or protection relating to an Invention, whether
because of the Employee’s physical or mental incapacity or for any other reason
whatsoever, the Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as his agent coupled with an
interest and attorney-in-fact, to act for and in his behalf and stead to execute
and file any such application or applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
trademarks, trade secrets, or similar rights or protection thereon with the same
legal force and effect as if executed by the Employee.


4

--------------------------------------------------------------------------------


(d) Non-competition. The Employee will not utilize his special knowledge of the
business operations of the Company and his relationships with customers,
suppliers of the Company and others to compete with the Company. During the Term
of this Agreement and (i) for a period of (A) one year after the termination of
this Agreement pursuant to Sections 7(a), 7(b), or 7(e) hereof, as applicable;
or (B) in the event of termination pursuant to Section 7(c), the duration of the
Severance Period (as defined in Section 7(f)), or (ii) in the event the
Agreement is not renewed, then during the Severance Period, if any, the Employee
shall not engage, directly or indirectly, or have an interest, directly or
indirectly, anywhere in the United States of America or any other geographic
area where the Company does business or in which its products or services are
marketed, alone or in association with others, as principal, officer, agent,
Employee, director, partner or stockholder (except with respect to his
employment by the Company), or through the investment of capital, lending of
money or property, rendering of services or otherwise, in any business
competitive with or substantially similar to that engaged in by the Company
during the Term of this Agreement (it being understood hereby, that the
ownership by the Employee of five percent (5%) or less of the stock of any
company listed on a national securities exchange shall not be deemed a violation
of this Section 5).


(e) Non-solicitation. During the Term of this Agreement and (i) for a period of
(A) one year after the termination of this Agreement pursuant to Sections 7(a),
7(b) or 7(e) hereof, as applicable; or (B)in the event of termination pursuant
to Section 7(c), the duration of the Severance Period (as defined in Section
7(f)); or (ii) in the event the Agreement is not renewed, the Severance Period,
if any; the Employee shall not, and shall not permit any of his employees,
agents or others under his control to, directly or indirectly, on behalf of
himself or any other person, (i) call upon, accept competitive business from, or
solicit the competitive business of any individual or entity who is, or who had
been at any time during the preceding two years, a customer of the Company or
any successor to the business of the Company, or otherwise divert or attempt to
divert any business from the Company or any such successor, or (ii) directly or
indirectly recruit or otherwise solicit or induce any person who is an Employee
of, or otherwise engaged by, the Company or any successor to the business of the
Company to terminate his employment or other relationship with the Company or
such successor, or hire or enter into any business with any person is employed
by or who has left the employ of the Company or any such successor during the
preceding two years. The Employee shall not at any time, directly or indirectly,
use or purport to authorize any person to use any name, mark, logo, trade dress
or other identifying words or images which are the same as or similar to those
used at any time by the Company in connection with any product or service,
whether or not such use would be in a business competitive with that of the
Company. Any breach or violation by the Employee of the provisions of this
Section 5 shall toll the running of any time periods set forth in this Section 5
for the duration of any such breach or violation.


5

--------------------------------------------------------------------------------


(f) Non-Disparagement.  The Employee shall not at any time, directly or
indirectly, take any action (whether orally or in writing or otherwise) which
has or may be expected to have the effect of disparaging the Company or any of
its subsidiaries or affiliates or their directors, officers or executives or
their respective reputations, including, but not limited to, their business
models, practices, relationships, internal workings, financial condition or
operations, in any manner whatsoever at any time.


6. Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5. Accordingly, the
Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions, and shall be entitled to receive
reimbursement from the Employee for all reasonable attorneys' fees and expenses
incurred by the Company in enforcing these provisions. In connection with
seeking any such equitable remedy, including, but not limited to, an injunction
or specific performance, the Company shall not be required to post a bond as a
condition to obtaining such remedy. If any provisions of Sections 5 or 6
relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, the
maximum time period, scope of activities or geographic area, as the case may be,
shall be reduced to the maximum which such court deems enforceable. If any
provisions of Sections 5 or 6 other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the original intentions
and agreement of the parties. For purposes of this Section 6, all references to
the Company shall be deemed to include the Company's affiliates and
subsidiaries, whether now existing or hereafter established or acquired.


7. Termination; Non-renewal. This Agreement may be terminated prior to the
expiration of the Term set forth in Section 1 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 7.


(a) Death or Permanent Disability. If the Employee dies or becomes permanently
disabled, this Agreement shall terminate effective at the end of the calendar
month during which his death occurs or when his disability is deemed to have
become permanent. If the Employee is unable to perform his normal duties for the
Company because of illness or incapacity (whether physical or mental) for 45
consecutive days during the Term of this Agreement, or for 60 days (whether or
not consecutive) out of any calendar year during the Term of this Agreement, his
disability shall be deemed to have become permanent. If this Agreement is
terminated on account of the death or permanent dis-abi-lity of the Employee,
then the Employee or its estate shall be entitled to receive accrued Base
Compensation through the date of such termination and the Employee and the
Employee’s estate shall have no further entitlement to Base Compensation, bonus,
or benefits, except in the case of the Employee’s death, the proceeds of the
Life Insurance, from the Company following the effective date of such
termination.


6

--------------------------------------------------------------------------------


(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon written notice to the Employee, upon: (i) the Employee’s commission of a
misdemeanor or felony that, in the Board’s reasonable judgment, adversely
affects the Company’s or any of the Company’s affiliates’ reputation, business
or interests, or the ability of the Employee to perform his duties as an
employee of the Company; (ii) the Employee’s act of fraud or dishonest act upon,
or misappropriation of funds of, the Company or any of the Company’s affiliates;
(iii) the Employee’s gross negligence, willful or intentional act or omission in
the performance of his duties under this Agreement as determined by the Board;
(iv) the Employee’s disregard of a lawful direction of the Board or the
executive officer to whom the Employee reports; (v) the Employee’s appropriation
for himself of a Company corporate opportunity without the express prior written
consent of the Board; (vi) the Employee’s material breach of any of his
obligations under this Agreement (other than Section 5 of this Agreement) that
continues unremedied for 14 days following the Employee’s receipt of written
notice from the Board thereof; (vii) the Employee’s breach of any of his
obligations of any of the provisions of Section 5 of this Agreement; or
(viii) the Employee's conviction of a felony. This Agreement shall be deemed
terminated for cause by the Company without notice upon the Employee's failure
or refusal to give at least 90 days' prior written notice upon his voluntary
termination of employment under Section 7(e), unless such 90 days' notice
requirement is waived in writing by the Company. If this Agreement is terminated
by the Company for cause, then the Employee shall be entitled to receive accrued
Base Compensation through the date of such termination.


(c) Without Cause. This Agreement may be terminated, at any time by the Company
without cause immediately upon giving written notice to the Employee of such
termination. In such event, Company shall continue to pay to the Employee his
Base Compensation in accordance with the normal payroll practices of the Company
for a period that is the lesser of (i) six months commencing with the effective
date of any termination pursuant to this Section 7(c), and (ii) the period
commencing with the effective date of any termination pursuant to this Section
7(c) and ending on September 30, 2011; and provided, further, that the
Employee’s right to receive any such payment shall be subject to the Employee
complying with the terms of this Agreement. Additionally, the Company shall have
the right, at its election if made on or before the time of termination, to
continue to pay the Employee his Base Compensation for an additional period of
up to six months, and if the Company so elects, the Employee shall be bound by
the provisions of Sections 5(d) and 5(e) of this Agreement for such additional
period. Notwithstanding the foregoing, no amount shall be payable to the
Employee pursuant to this Paragraph 7(c) unless (i) such Employee’s termination
of employment is a separation from service (within the meaning of Section 409A
of the Internal Revenue Code and the regulations thereunder), and (ii) the
amount payable to the Employee pursuant to this Paragraph 7(c) shall not exceed
two times the lesser of (A) the sum of the Employee’s compensation (as defined
in Treasury Regulation Section 1.415-1(d)(2)) for services provided to the
Company as an employee for the calendar year preceding the calendar year in
which the Employee has a separation from service, or (B) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Internal Revenue Code for such year.


7

--------------------------------------------------------------------------------


(d) Non-renewal. If the Company declines, fails or refuses to renew or extend
this Agreement for an additional year beyond September 30, 2010, the Company
shall, subject to the other terms of this Agreement and compliance by the
Employee therewith, continue to pay the Employee his Base Compensation in
accordance with the normal payroll practices of the Company for an additional
six months. Additionally, the Company shall have the right, at its election, if
made in writing on or before September 30, 2010, to continue to pay the Employee
his Base Compensation for an additional period of up to six months, and if the
Company so elects, the Employee shall be bound by the provisions of Sections
5(d) and 5(e) of this Agreement for such additional period, provided, however,
Employee’s right to receive any such payment shall be subject to the Employee
complying with the terms of this Agreement.


(e) By Employee. The Employee may terminate the Agreement at any time upon
providing the Company with 90 days' prior written notice. If this Agreement is
terminated by the Employee pursuant to this Section 7(e), then the Employee
shall be entitled to receive his accrued Base Compensation and benefits through
the effective date of such termination and the Employee shall have no further
entitlement to Base Compensation, bonus, or benefits from the Company following
the effective date of such termination.


(f) Severance Payment. The period of time during which the Company continues to
pay (or would continue to pay, but for any breach by the Employee of this
Agreement) the Employee following the termination or expiration of this
Agreement pursuant to Sections 7(c) or 7(d) shall be referred to as the
“Severance Period”, and the amounts due thereunder shall be referred to as the
“Severance Payment.” The Severance Payment shall be payable in accordance with
the normal payroll practices of the Company and shall be subject to withholding
for applicable taxes and other amounts.


8. Miscellaneous.


(a) Survival. The provisions of Sections 5, 6, 7, and 8 shall survive the
termination of this Agreement.


(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.


(c) Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.


8

--------------------------------------------------------------------------------


(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.


(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; pro-vided, however, that upon the sale of all or substantially all
of the assets, business and good-will of the Company to another company, or upon
the merger or consolidation of the Company with an-other company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or con-soli-da-tion, as the case may be, in the same manner and to the same
extent as though such other com-pany were the Company; and provided, further,
that the Company shall have the right to assign this Agreement to any affiliate
or subsidiary of the Company. Subject to the fore-going, this Agree-ment shall
inure to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.


(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time per-sonally delivered or when mailed in any United States post
office enclosed in a registered or cer-ti-fied postage prepaid envelope and
addressed to the addresses set forth below, or to such other ad-dress as any
party may specify by notice to the other party; provided, however, that any
notice of change of address shall be effective only upon receipt.


If to the Company:
Langer, Inc.
450 Commack Road
Deer Park, New York 11729
Facsimile: (631) 667-1203 
Attention: Chief Executive Officer
With a copy to:
Kane Kessler, P.C.
1350 Avenue of the Americas
New York, New York 10019
Facsimile: (212) 245-3009
Attention: Robert L. Lawrence, Esq.
   
If to the Employee, to:
W. Gray Hudkins
470 West 24th Street, Apt. 6A
New York, New York 10011
Facsimile: ___________________________
 



(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.


9

--------------------------------------------------------------------------------


(h) Jurisdiction; Venue. This Agreement shall be subject to the exclusive
jurisdiction of the courts of New York County, New York. Any breach of any
provision of this Agreement shall be deemed to be a breach occurring in the
State of New York by virtue of a failure to perform an act required to be
performed in the State of New York, and the parties irrevocably and expressly
agree to submit to the exclusive jurisdiction of the courts of New York County,
New York for the purpose of resolving any disputes among them relating to this
Agreement or the transactions contemplated by this Agreement and waive any
objections on the grounds of forum non conveniens or otherwise. The parties
hereto agree to service of process by certified or registered United States
mail, postage prepaid, addressed to the party in question.


(i) Governing Law; Indemnification. This Agreement is made and executed and
shall be governed by the laws of the State of New York, without regard to the
conflicts of law principles thereof. Notwithstanding the foregoing, the Employee
shall have the right to be indemnified by the Company in accordance with the
provisions of the Company's certificate of incorporation, bylaws, and the
provisions of Delaware law.


(j) Counterparts. This Agreement may be executed in any number of counterparts,
but all counterparts will together constitute but one agreement.


(k) No Third-party Beneficiaries. This Agreement is for the sole and exclu-sive
benefit of the parties hereto and shall not be deemed for the benefit of any
other person or entity.


[Signature Page Follows]
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.


Langer, Inc.
 
By:         ____________________________
Name:
Title:
Employee
 
__________________________________
W. Gray Hudkins

 








11

--------------------------------------------------------------------------------

